Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 1-13 are allowed

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
 Applicant’s amendments submitted on 2/1/2021 have been fully considered and have been found to be persuasive. These remarks along with the amendments "receiving a first Non-Access Stratum (NAS) message including one or more small data packets and a port number, wherein the port number identifies an application of one or more applications operating on the WTRII, that receives the one or more small data packets" have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior arts are as follows:
	For claim 1, prior art Martinez at Fig.1: 102 (Provisional application Fig.1 in Page 256) shows and discloses a UE receiving a message including small data packet. Martinez at Fig.1: 108 (Provisional application Fig.1 in Page 256) shows and discloses a UE sending Small data packet Acknowledgement message 
 	Prior art Jain at [0060] discloses of sending acknowledgement of the small data packet that includes  an information element including the KSI and sequence number and an encrypted response payload as a NAS Packet Data Unit  (PDU) in a NAS container in the NAS message. .
 	Prior art Velev at [0298] discloses port number indicates an application or functionality to which the information contained in the payload of a protocol message is forwarded  
 	Prior art on-Orthogonal Multiple Access 

  	Claims 7 and 13 are allowable based on the similar reasoning
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478